BUDGE, J.
On September 4, 1915, respondent and one Alice Storey entered into a written agreement of lease, whereby she let to respondent certain agricultural lands, for a term of 5 years, beginning October 1, 1915, and ending October 1, 1920, unless sooner terminated as stipulated in the lease.
Alice Storey on May 18, 1917, sold and conveyed the property to appellants. The deed conveying the premises was filed for record in the office of the county recorder of Nez Perce county on May 31, 1917. On October 16, 1917, appellants served notice on respondent to surrender the premises under the terms of the lease entered into between- respondent and Alice Storey.
*365Upon respondent’s failure and refusal to quit and surrender the premises, this action in unlawful detainer was commenced in the probate court of Nez Perce county on January 18, 1918', and resulted in a judgment being entered in said court in favor of appellants, from which judgment respondent appealed to the district court where the action was tried de novo. On the trial in the latter court, after appellants had introduced their evidence in support of the allegations of their complaint, viz., the lease entered into between Storey and respondent, the deed from Storey to appellants and proof of the filing and recording thereof, the assignment of the lease, the notice to quit and surrender, and evidence touching the matter of damages, the court sustained a motion to dismiss the action, and judgment of dismissal was duly made and entered. This appeal is from the judgment.
The appeal'involves an interpretation of certain provisions of the written lease, particularly section 10 thereof, upon which both parties rely. This section is as follows:
“That in the event of a sale of the premises at any time between Oct. 1st and April 1st of the year following, then second party hereby agrees to give peaceable possession to said purchaser, within 15 days from after second party is paid the agreed price for giving possession, and if the parties hereto cannot agree as to what second party shall be paid for giving possession then the same shall be settled by arbitration, each’ party selecting one, and if these two cannot agree than they shall select the third person, and the award given by these three shall be binding upon the parties hereto, and upon the payment of said award to second party, he hereby agrees to give peaceable possession within the said 15 days from and after the payment, and if he fails and refuses so to do first party is hereby authorized to re-enter and take possession of said premises without further notice and without litigation and without damage other than the • award given for possession, but if the sale shall be made any time after April 1st of any year and before Oct. 1st, said sale must be made subject to the lease *366for the year in which the sale is made, and second party shall be entitled to remain upon the place until he shall have removed his crop for said year, and must give possession on or before Nov. 1st of that year.”
Appellants contend that if the sale had been made between October 1st and April 1st, the respondent could not have been required to deliver possession until he had been paid an agreed price, as stipulated in the foregoing section, payment therefor being a condition precedent to appellants’’ right 'to possession, but since the sale was made between Aprfil 1st and October 1st, there was no condition precedent to be performed, and respondent was required to deliver possession by November 1st, at which time respondent’s right to possession of the premises would expire under the terms of the lease. Eespondent’s contention in substance is that whenever the sale was made, if before the expiration of the lease, he was entitled to be paid an agreed price as a condition precedent to his surrender of the premises, to be ascertained as provided in the first provision under section 10 of the lease.
Section 10, supra, contains two separate and distinct collateral limitations upon the estate of the lessee. First, if the premises are sold between October 1st and April 1st, the lessee agrees to surrender possession within 15 days after receiving an agreed price, to be ascertained in the manner provided for in the lease. Second, if the.sale is made between April 1st and October 1st, it is to be made subject to the lease for that year, the lessee agreeing to surrender possession on or before November 1st of that year. There is no reference in the second provision to the payment of an agreed price. The sale was made May 18, 1917, i. e., during the time controlled by the second provision. In either event, whether the lease expired at the end of the five years or upon November 1, 1917, by reason of the sale of the property between April 1st and October 1st, the estate of the tenant by agreement of the parties to the lease reached the utmost bounds marked for its continuance by the limitation by which its duration was governed. The right of the *367tenant became absolutely at an end. The sale having been made between April 1st and October 1st, we are not called upon to construe what was meant by the parties when they used the term “an agreed price” in the first provision of section 10, and under the terms stipulated between the parties the sale was. made subject to the lease for that year and subject to the provision that respondent must give possession on or before November 1st of that year. This may be a harsh contract, but it is such a contract as the parties had a right to enter into.
The language of the second provision cannot be said to be ambiguous or uncertain, and in construing a written instrument, where the language used is clear, certain and unambiguous, the court will give effect to the language employed according to its ordinary meaning.
We are of the opinion that the trial court erred in sustaining respondent’s motion and in dismissing the action.
The judgment is reversed. Costs are awarded to appellants.
Bice, J., concurs.